DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-9, are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1 and 18, see applicant’s remarks filed on 07/08/2022, appears to overcome the rejection.
However, upon further review and search, main Claims 1 and 8, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 8.
Specifically, main claim 1,”a light source that emits lighting pulses to a measurement space; a light receiver that receives reflected light from a measurement object present in the measurement space; an image generator that receives a light reception signal based on the reflected light from the light receiver and generates a distance image and a reflectivity image based on the light reception signal; a calculator that divides a time range corresponding to a distance in an emission direction of the lighting pulses into a plurality of measurement sections and calculates, based on the reflectivity image, a correction coefficient corresponding to a reflectivity for each of the plurality of measurement sections; and a lighting pulse controller that adjusts an emission amount of lighting pulses to be emitted from the light source. according to the correction coefficient for each of the plurality of measurement sections” contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1 and 8.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 18. Claims 2-7 and 9, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677